Citation Nr: 0310747	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran service connection for post traumatic 
stress disorder, and awarded a 10 percent initial rating, 
effective from November 26, 1997.  The veteran responded with 
a timely Notice of Disagreement regarding this initial 
rating, and was sent a Statement of the Case.  He then filed 
a timely substantive appeal, perfecting his appeal of this 
issue.  In February 2003, he testified before the undersigned 
member of the Board.  

In a November 2000 rating decision, the veteran was awarded a 
30 percent initial rating, effective from November 26, 1997, 
for his service-connected post traumatic stress disorder.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remains in appellate status.  

At a February 2003 personal hearing before the undersigned, 
the veteran also initiated informal claims to entitlement to 
service connection for headaches and for a gastrointestinal 
disability, both claimed as secondary to post traumatic 
stress disorder.  As this claims are not on appeal, they will 
not be considered by the Board at this time, and instead are 
referred to the RO for appropriate development.  


REMAND

The veteran seeks an increased initial rating for his post 
traumatic stress disorder.  However, he has not been afforded 
a VA psychiatric examination since November 1999, and he 
testified at his February 2003 personal hearing that his 
disability has increased in severity since that time.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the record does not reflect the 
current state of the appellant's psychiatric disability.  
Because the Board lacks the authority to develop cases on its 
own, a remand is required at this time.  See DAV v. Sec'y of 
Veterans Affairs, No. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The veteran also testified that he receives counseling at the 
Vet Center in New York.  However, it does not appear the 
veteran's treatment records have been requested since October 
2000.  The VA is obligated to obtain medical records 
pertinent to his pending claim.  38 U.S.C.A. § 5103A(b) (West 
2002).  

Finally, the Board notes that this claim arises from an 
initial grant of service connection for post traumatic stress 
disorder.  When the assignment of initial ratings is under 
consideration, the level of disability since the effective 
date of the grant of service connection must be taken into 
account, and the VA must consider whether a "staged rating" 
is warranted, based on the facts of the specific case.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In 
readjudicating the veteran's claim, the RO is reminded of the 
need to consider the Court's holding in Fenderson.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) under 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should send the veteran a letter 
requesting the names and addresses of all 
medical service providers treating him 
for his post traumatic stress disorder.  
He should be informed that he has one 
year from the date of the letter to 
respond, and that his appeal will not be 
adjudicated prior to that date unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
response period.  

2.  The veteran should be accorded a 
psychiatric examination to determine the 
extent of disability resulting from post 
traumatic stress disorder.  The Board 
notes that the last such examination was 
conducted in November 1999.  

3.  After the foregoing development has 
been accomplished, the RO should then 
readjudicate the veteran's claim for an 
initial rating for post traumatic stress 
disorder in light of the evidence 
received since the January 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained after the January 2001 SSOC and 
a discussion of all pertinent 
regulations, including those implementing 
the VCAA.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




